UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1420


ARTHUR O. ARMSTRONG,

                Plaintiff - Appellant,

          v.

QUENTIN T. SUMNER, Senior Court Judge, Nash County; RACHEL
JOYNER, Clerk, Superior Court, Nash County,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:12-cv-00425-F)


Submitted:   April 25, 2013                   Decided:   May 10, 2013


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arthur O. Armstrong, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Arthur O. Armstrong appeals the district court’s order

denying his Fed. R. Civ. P. 60(b) motion.             We have reviewed the

record and find no reversible error.           Accordingly, we affirm for

the reasons stated by the district court.             Armstrong v. Sumner,

No. 5:12-cv-00425-F (E.D.N.C. Feb. 12, 2013).                We dispense with

oral   argument   because      the    facts   and   legal    contentions    are

adequately    presented   in    the    materials    before   this   court   and

argument would not aid the decisional process.



                                                                     AFFIRMED




                                        2